Citation Nr: 1505052	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  08-07 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to February 1966. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.    

In February 2012, the Board remanded the issues of entitlement to a rating in excess of 60 percent for the Veteran's service-connected eye disability and TDIU.  After the directed development had been completed, the Board denied both claims in a May 2013 decision.  The Veteran appealed the May 2013 decision to the United States Court of Appeals for Veterans Claims (Court), and in a memorandum decision dated in July 2014, the Court vacated the portion of the Board's May 2013 decision concerning TDIU and remanded the claim to the Board.  The Board's decision concerning the Veteran's entitlement to an increased evaluation for his service-connected eye disability was affirmed.  

The issue of entitlement to service connection for neovascular glaucoma as secondary to his service-connected right eye disability has been raised by the record in the Veteran's September 17, 2009 Board hearing (Hearing Transcript page 23) and his statement submitted on May 25, 2009, but the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the July 2014 Court decision, the Court stated that it "agreed with [the Veteran's] assertion that both the examiner and the Board failed to consider his complaints of pain when assessing his employability.  The Board notes that the Veteran stated in his November 2005 application for increased compensation based upon unemployablity that his service-connected eye condition was preventing him from working and that the Veteran contended that his "eye condition cause pain reason not working." 

During the Veteran's previous examinations, his contentions regarding pain related to his condition and the pain's effect on his ability to obtain and maintain employment were not addressed.

Additionally, the Veteran's June 2006 VA examination reports, the following: 

In 1972, the Veteran reports that while he was driving in his car he lost the vision out of his right eye.  He immediately went to the Manhattan VA and was diagnosed with a retinal detachment.  The Veteran reports he had surgery at that time for retinal detachment... Two years later in 1974 he had cataract surgery in the right eye.  This did not help his vision either and he reports that his vision was still poor.  In addition, the Veteran reports that he developed glaucoma in his right eye a short time after the cataract surgery and has been on medications for the pressure in his eye since.  

The Veteran has a history of aphakic bullous keratopathy with extensive corneal scaring and decompensation.  The Veteran has a history of neovascular glaucoma in his right eye for which he takes four different eye drops... When asked about his current problems the Veteran reports that his current problems are that his is blind in his right eye and that he needs to take eye drops in the eye for the pressure. 

While the Board notes that "when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability."Mittleider v. West, 11 Vet. App. 181, 182 (1998); here, the evidence indicates that all of the Veteran's pain, or pressure, may be due to his neovascular glaucoma that is not currently service-connected.  Accordingly, the Board finds that a new examination is appropriate to determine the current extent of the Veteran's service-connected right eye, status post-retinal detachment with cataract extraction and the impact of this disability on his employability.

Accordingly, the case is REMANDED for the following action:

1. First, contact the Veteran and request that he identify all sources of treatment for his service-connected condition, including any VA or private facility from 2013 to the present.  The AOJ should undertake the appropriate efforts to obtain and associate with the claims file any identified treatment records for Veteran that are not currently associated with the claims file.  

2. After attempting to contact the Veteran and obtaining any indicated updated treatment records, the Veteran should also be scheduled for an examination to determine VA examination to ascertain if the Veteran's service-connected disability precludes him from securing and following substantially gainful employment in light of his education and work history. 

The examiner should specifically discuss any functional impact of pain related to the Veteran's service-connected condition on the Veteran's ability to secure and follow employment.  

A clear rationale for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Any examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.

3. Finally, the AOJ should then take any additional development action it deems proper.  When the requested development has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




